DETAILED ACTION

1.  Applicant's amendment, filed 12/16/2021, is acknowledged.

 2.  Claims 13-22 and 29 are allowable. Claims 24-27 and 30-35, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-III, as set forth in the Office action mailed on 04/21/2021, is hereby withdrawn and claims 24-27 and 30-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with J. Kyle Bruner on January 28, 2022.

 In the Claims:

5.  In claim 14(1), the phrase “derived from a human germline VL framework sequence” has been deleted.  

6.  In claim 14(2), the phrase “derived from a human germline VH framework sequence” has been deleted.  

7.  In claim 14, lines 7 and 9, the phrase “identical to said” has been replaced with   -- identical to a --  .


REASONS FOR ALLOWANCE

8. The following is an Examiner's Statement of Reasons for Allowance: 

The prior art does not teach or suggest the specific antibody or antigen-binding fragment thereof that specifically binds to the ROBO2 comprising the recited CDRs recited in the claims.

9.  Claims 13-22 and 24-35 are allowable.

10.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 28, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644